I was inclined to hold that the motion to strike the bill of exceptions should have been granted because it was settled out of time, which means, of course, that the reasons for relieving the appellant of his default in failing to obtain extension of the time within which the bill was to be settled did not constituteexcusable neglect. One of the important reasons, perhaps the most important reason, this court instituted a law and motion day was to enable the clearing up of decisions on procedural points so that the substantive questions only would remain to be argued when the case was finally set for hearing. We have heretofore not been too strict when motions to dismiss or to strike for procedural reasons have not been filed within time, especially when no objection has been raised by opposing counsel. Here the transcript on appeal was lodged in this court on May 5, 1948. Notice of the lodgement was filed herein on May 6, 1948. Hence the motion to strike the bill of exceptions should have been filed before May 12th under Rule V (b) of our Rules of Practice. It was filed seven days late. Of course, no reason was given because no objection was raised by opposing counsel and our action taken sua sponte would be the *Page 256 
first notice that counsel for respondent would have that we of our own motion would refuse to consider his motion to dismiss because he filed it too late. As before stated, counsel usually do not accompany their motions filed for consideration on law and motion days with petitions to be relieved of the default in failing to timely file the same nor with reasons showing or endeavoring to show excusable neglect for the very reason that we have not usually reached out on our own initiative to strike the motion because not timely filed. I agree with the policy often expressed by us that whenever reasonably possible we prefer to hear the case on its merits, but it may be going a bit too far in order to accomplish that for us to note a short delay in filing a motion to strike a bill of exceptions when there was no objection on the part of opposing counsel, in order that we could enable ourselves to by-pass the motion so as to reach a consideration of the merits.
Of course, if respondent is out of court on his motion to strike the bill of exceptions for failure to timely file it, I see no reason for noting that respondent has not cross-appealed or cross-assigned the alleged error of the lower court in relieving appellant of his default in the lower court in failing to have the bill of exceptions timely settled. Since it is mentioned, I am constrained to remark that our purpose in providing for means to try out as a preliminary on law and motion day, the question of whether a bill of exceptions should be stricken or left standing was to avoid the necessity of the appellant having to write his brief two ways — one way on the theory that the bill of exceptions was part of the record and properly before us, and the other that he could rely only on the balance of the judgment roll. I think we should, in a case where there is a record of the testimony taken on a motion to be relieved of default in failing to have the bill of exceptions timely settled, assume that the filing of that record carries with it an implied assignment of error of the ruling of the lower court permitting the default to be set aside, or permit the respondent to file such assignment *Page 257 
before his motion to strike is heard, and then consider on law and motion day the whole matter of whether the bill should be stricken which would include a finding on the question of whether the lower court erred in relieving the appellant of his default, in view of the evidence as it appears in the supplementary bill of exceptions. We should do that in the interests of economy of effort and fair and practical simplified procedure. At this time I am unable to pronounce with certainty that the new proposed procedure will obviate these vexatious questions, but it is my present opinion that they will. Hence my remarks are pertinent only in attempt to treat respondent fairly under our present procedure. As I appear to be alone in my views concerning what I have expatiated on above, I pass to the questions involving the merits of the case.
I am in accord with the remainder of the opinion except as to the part wherein is considered the matter of the wife's right to recover for the loss of her husband's earnings or the value of his services as an attendant if she could not procure any other. I think it unnecessary to make a pronouncement as to these items. I think the matter of the jury allowing $1000 for her loss of earnings and subsistance is sufficiently covered by the statement in the opinion that there is no substantial evidence of any loss of income; that the loss of egg production from her chickens was purely conjectural and the evidence thereof presented no basis to the jury for the determination of damages. I deem it unncessary to conjecture that the jury took into account certain elements in correlating the amount awarded in answer to interrogatory number 3, and then upon that conjecture, discuss those supposed elements. *Page 258